         Case 3:20-cr-00443-JO         Document 21       Filed 03/29/21     Page 1 of 2




Alison M. Clark, OSB No. 080579
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Alison_clark@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,
                                                     Case No. 3:20-cr-00443-JO
                               Plaintiff,
                                                     UNOPPOSED MOTION TO
                        v.                           CONTINUE TRIAL DATE

 CHARLES RANDOLPH COMFORT,

                               Defendant.

       The defendant, Charles Comfort, through counsel, Alison M. Clark, respectfully moves the

Court to enter an order continuing the jury trial in the above-captioned case until a date after

September 26, 2021. Trial is currently scheduled for April 20, 2021

       The parties have conferred about reaching a jointly agreed upon disposition of this matter

The parties have further agreed upon September 26, 2021 as a reasonable date upon which to

advise this Court as to the disposition of this matter. The government, through Assistant U.S.

Attorney Thomas Ratcliffe, has no opposition to this motion. Mr. Comfort has been consulted

about his rights and understands that this motion will result in excludable delay under the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). A delay of trial is in the interests
Page 1 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
         Case 3:20-cr-00443-JO         Document 21       Filed 03/29/21     Page 2 of 2




of justice as it will allow the parties to finalize negotiations or prepare for trial if necessary.

Mr. Comfort is out of custody and has been fulfilling the orders of the Court as to his pre-trial

supervision. Mr. Comfort has also completed many volunteer hours at a charitable organization

during the pendency of this case.

       RESPECTFULLY submitted this 29th day of March, 2021.

                                             /s/ Alison M. Clark
                                             Alison M. Clark
                                             Assistant Federal Public Defender




Page 2 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
